Exhibit 99.2 Earth911, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheets September 30, 2012 Historical Pro Forma Pro Forma Earth 911 YouChange Adjustments Combined Current assets: Cash and cash equivalents - Accounts receivable, net - - Inventory - - Prepaid expenses and other current assets - - Total current assets - Property and equipment , net of accumulated depreciation - Ownership interest in Quest Recycling, LLC - - Deferred tax asset-non current - - Goodwill - - (1 ) Deposits and other assets - Total assets Current liabilities: Accounts payable - Accrued liabilities - Notes and advances payable-related party - - Deferred revenue - - Long term debt and capital lease obligations-current portion - Convertible notes payable-short term - - Senior secured convertible note-related party - Other current liabilities - - Total current liabilities - Long term debt and capital lease obligations-net of current portion - - Convertible notes payable-long term - - Convertible notes payable-long term- related party - Warrant liabilities - - Total liabilities - Stockholders' equity/(deficit) Common stock (1
